         Case 7:20-cr-00322-PMH
Case 7-20-cr-00322-PMH           Document
                           Document       66 inFiled
                                    65 Filed    NYSD 07/30/21 Page 1 ofPage
                                                       on 07/29/2021    1   1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United
                                        The conference          States Attorney
                                                          will proceed      as scheduled on August 12, 2021. The
                                                     Southern      District
                                        application for Mr. Gianforti           of New
                                                                           to appear   viaYork
                                                                                           telephone is granted;
                                        however, if a colleague can cover the in-person appearance,
                                        counsel shallUnited States
                                                       advise      District
                                                                 the  Court Courthouse
                                                                              and defense counsel by e-mail to
                                                     300 Quarropas Street
                                        Chambers by 8/10/2021 of the name of counsel who will appear for
                                                     White Plains, New York 10601
                                        the Government. If counsel intends to appear remotely, he is
                                        directed to contact my Courtroom Deputy to coordinate in advance
                                                     July 29,
                                        of the conference.   The2021Clerk of Court is requested to terminate the
                                        letter-motion (Doc. 65).
BY ECF & EMAIL
                                        SO ORDERED.
The Honorable Philip M. Halpern         _______________________
United States District Judge            Philip M. Halpern
Southern District of New York           United States District Judge
300 Quarropas Street
White Plains, New York 10601            Dated: White Plains, New York
                                               July 30, 2021
           Re:    United States v. Kwasi Kirton
                  20 Cr. 322

Dear Judge Halpern:

        The Government writes with respect to the recently scheduled status conference in this
matter for August 12, 2021 at 2:30 p.m. I am unable to attend this conference in person due to a
previously scheduled vacation. I am happy to join the conference telephonically, or to find a
colleague to cover the conference, if the Court would prefer to move forward on August 12, 2021.
Alternatively, I am available for an in-person conference on August 9 and 10, 2021, and at any
point the week of August 16, 2021. I apologize for any inconvenience.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                            By: __________________________
                                                Benjamin A. Gianforti
                                                Assistant United States Attorney
                                                (646) 856-5190


Cc: Joseph Vita, Esq., counsel for the defendant (by ECF & e-mail)
